 MEMO ENDORSED


                                                             March 18, 2020

  VIA ECF
                                                         USDC SDNY
  The Honorable Valerie E. Caproni                       DOCUMENT
  United States District Judge                           ELECTRONICALLY FILED
  Southern District of New York                          DOC #:
  United States Courthouse                               DATE FILED: 3/19/2020
  40 Foley Square
  New York, NY 10007

  Re:   United States v. Joseph Frederick
        19 Cr 806 (VEC)


  Dear Judge Caproni:

         I write with the consent of the Government to request an adjournment of Mr.
  Frederick s sentencing currently scheduled for April 15, 2020 for at least 30 days. In
  light of the advice given by the Centers for Disease Control and Prevention and other
  public health authorities to take precautions to reduce the possibility of exposure to
  COVID-19 and the need to review the final Presentence Report, which we have not
  yet received, this adjournment is appropriate. Thank you for your consideration and
  please stay safe during this trying time.


Application GRANTED. Sentencing is adjourned          Yours Sincerely,
to May 12, 2020, at 2:00 p.m. The parties'
sentencing submissions are due no later than
April 28, 2020.                                       Ian H. Marcus Amelkin
SO ORDERED.                                           Assistant Federal Defender
                                                      Federal Defenders of New York
                                                      Tel: (212) 417-8733

                      3/19/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
